UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-Q [Missing Graphic Reference] (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-32904 [Missing Graphic Reference] BIG BEAR MINING CORP. (Exact name of registrant as specified in its charter) [Missing Graphic Reference] Nevada 20-4350483 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 60 E. Rio Salda Parkway, Suite 900 Tempe, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number including area code: (480) 253-0323 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of November 17, 2011, the registrant had 99,580,000 common shares issued and outstanding. PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS These consolidated financial statements have been prepared by our company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with such SEC rules and regulations. In the opinion of management, the accompanying statements contain all adjustments necessary to present fairly the financial position of our company as of September 30, 2011, and our results of operations, and our cash flows for the three and nine month period ended September 30, 2011 and 2010, and the period from inception through September 30, 2011. The results for these interim periods are not necessarily indicative of the results for the entire year. The accompanying financial statements should be read in conjunction with the financial statements and the notes thereto filed as a part of our company’s Form 10-K. BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) Current assets: Cash and cash equivalent $ $ Restricted cash - Prepaid expenses Total current assets Equipment, net Mineral properties Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accounts payable – related party Note payable - related party - Total current liabilities Other liability Total liabilities COMMITMENTS STOCKHOLDERS' EQUITY Common stock, $.001 par value, 1,500,000,000 shares authorized,99,580,000 and 81,890,000 shares issued and outstanding as at September 30, 2011 and December 31, 2010 respectively Additional paid-in-capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements 2 BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2011 and 2010 and the Period from April 14, 2005 (Inception) through September 30, 2011 (Unaudited) Three Months ended September 30, 2011 Three Months ended September 30, 2010 Nine Months ended September 30, 2011 Nine Months ended September 30, 2010 Inception through September 30, 2011 Expenses: General and administrative $ Consulting and management Mineral exploration Net loss from operations ) Other income: Interest income - 40 Total Other Income - 40 Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements 3 BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2011 and 2010 and the Period from April 14, 2005 (Inception) through September 30, 2011 (Unaudited) Nine Months Ended Nine Months Ended Inception through September 30, September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustment to reconcile net loss to cash used in operating activities Shares issued for services Depreciation expense Changes in operating assets and liabilities: Restricted cash - - Prepaid expenses ) ) Accounts payable ) Accounts payable – related party ) Other liability - CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of equipment - ) ) Acquisition of mineral properties ) ) ) CASH FLOWS USED IN INVESTING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable - related party - Proceeds from shareholder advance - - Proceeds from sale of common stock CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH ) Cash, beginning of period - Cash, end of period $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES Shares issued for mineral property acquisition $ $ $ See accompanying notes to financial statements 4 BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated interim financial statements of Big Bear Mining Corp. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company's registration statement filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for the most recent fiscal year 2010 as reported in Form 10-K, have been omitted. Certain 2010 balances have been reclassified to conform to 2011 presentation. NOTE 2 – RESTRICTED CASH Restricted cash of $54,200 as of December 31, 2010 consists of cash deposited by the Company with the Department of Environmental Quality of the State of Wyoming as reclamation cash bond. The full amount of $54,200 was repaid to the Company on March 1, 2011 when the cash bond was replaced by a surety bond. NOTE 3 – MINERAL RIGHTS Red Lake Properties, Ontario, Canada Rubicon Option Agreement Effective April 1, 2010, the Company entered into a property purchase option agreement (the “Rubicon Option Agreement”) with Rubicon Minerals Corp. (“Rubicon”) for the right and option to acquire from Rubicon up to 100% interest in a total of 14 mining claims (the “Rubicon Claims”) in the Red Lake Mining Division of Northwestern Ontario, Canada. Considerations for the 100% interest are as follows: - Initial cash payment of $20,000 (paid); - Cash payment of $15,000 (paid) and issuance of common shares of the Company valued at $30,000 on April 1, 2011 (333,333 shares approved for issuance on April 5, 2011, valued at $0.09 per share which was the closing trading price on March 31, 2011); - Cash payment of $20,000 and issuance of common shares of the Company valued at $30,000 on April 1, 2012; - Cash payment of $25,000 and issuance of common shares of the Company valued at $30,000 on April 1, 2013; and - Cash payment of $30,000 on April 1, 2014. In accordance with the Rubicon Option Agreement, Rubicon retains a royalty of 2% of the net smelter returns, 50% of which the Company has the option to purchase with cash payment of $1,000,000. The Rubicon Option Agreement is in good standing as of September 30, 2011 and the date of this filing. 5 Sol d’or Option Agreement Effective April 11, 2010, the Company entered into a property purchase option agreement (the “Sol d’or Option Agreement”) with Rubicon Minerals Corp. (“Rubicon”), whereby the Company is entitled to acquire from Rubicon up to 100% interest in nine claims in the Birch/Uchi portion of the Red Lake Mining Division of Northwestern Ontario, Canada, and to participate in the further exploration and development of the property. Considerations for the 100% interest in the nine claims are as follows: - Initial cash payment of $16,000 (paid) and issuance of 20,000 shares of the Company’s common stock (issued); - Cash payment of $15,000 (paid) and issuance of 20,000 shares of the Company’s common stock on April 11, 2011 (approved for issuance on April 11, 2011, valued at $2,000); - Cash payment of $20,000 and issuance of 20,000 shares of the Company’s common stock on April 11, 2012; - Cash payment of $25,000 and issuance of 20,000 shares of the Company’s common stock on April 11, 2013; and - Cash payment of $35,000 on April 11, 2014. In accordance with the Sol d’or Option Agreement,Rubicon retains a royalty of 2% of the net smelter returns, 50% of which the Company has the option to purchase with cash payment of $1,000,000. The Sol d’or Option Agreement is in good standing as at September 30, 2011 and the date of this filing. Stevens Lake Option Agreement Effective April 13, 2010, the Company entered into a property purchase option agreement (the “Stevens Lake Option Agreement”) with Rubicon Minerals Corp. (“Rubicon”), whereby the Company is entitled to acquire up to 100% interest in three claims in the Birch/Uchi portion of the Red Lake Mining Division of Northwestern Ontario, Canada, and to participate in the further exploration and development of the Property. Considerations for the 100% interest in the nine claims are as follows: - Initial cash payment of $7,000 (paid) and issuance of 20,000 shares of the Company’s common stock (issued); - Cash payment of $12,000 (paid) and issuance of 20,000 shares of the Company’s common stock on April 13, 2011 (approved for issuance on May 5, 2011, valued at $1,400); - Cash payment of $15,000 and issuance of 20,000 shares of the Company’s common stock on April 13, 2012; - Cash payment of $20,000 and issuance of 20,000 shares of the Company’s common stock on April 13, 2013; and - Cash payment of $30,000 on April 13, 2014. In accordance with the Stevens Lake Option Agreement, Rubicon retains a royalty of 2% of the net smelter returns, 50% of which the Company has the option to purchase with cash payment of $1,000,000. The Stevens Lake Option Agreement is in good standing as at September 30, 2011 and the date of this filing. The Company must meet the following work commitments on the Red Lake properties each year: Claims Amount Rubicon Claims $ Sol d'or Claims Stevens Lake Claims Total $ From April 1, 2010 (inception of the first Red Lake option agreement) to September 30, 2011, the Company incurred total exploration costs of $181,346 on the three Red Lake mineral interests, which met the work commitments required by the government of Ontario. Rattlesnake Property, Wyoming, USA Rattlesnake Hills Option Agreement Effective August 2, 2010 the Company entered into a property purchase option agreement (the “Rattlesnake Hills Option Agreement”) with John Glasscock, a director of the Company, whereby the Company is entitled to acquire up to 100% interest in 452 mineral claims located in Natrona County, Wyoming. Considerations for the 100% interest in the claims are as follows: - Initial cash payment of $250,000 (paid); - Issuance of 1,000,000 shares of the Company’s common stock within 30 days of the agreement (issued); - Issuance of second 1,000,000 shares of the Company’s common stock on or before the first anniversary of the agreement (approved for issuance on August 11, 2011, valued at $67,000) - Issuance of third 1,000,000 shares of the Company’s common stock on or before the second anniversary of the agreement; - Payments for all property costs which include annual lease payments estimated at $63,000 required by the State of Wyoming (2010 payments were made). In accordance with the Rattlesnake Hills Option Agreement, Mr. Glasscock retains a royalty of 2% of the net smelter returns, 50% of which the Company has the option to purchase with cash payment of $1,000,000. 6 The work commitment on Rattlesnake Hills Property in accordance with the Option Agreement is $800,000 during the first year, $1,200,000 by August 2, 2012 and $1,600,000 by August 2, 2013. The terms for the work commitment were amended on July 19, 2011, whereby the second year’s work commitment of $1,200,000 was extended by 90 days to October 31, 2012, and the first year commitment was reduced to $652,724. In relation with the amendment 1,500,000 shares of the Company’s common stock were authorized for issuance to Mr. Glasscock on August 11, 2011, with a fair value of $100,500. The Rattlesnake Hills Option Agreement is in good standing as at September 30, 2011 and the date of this filing. From August 2, 2010 (inception of the Rattlesnake Option Agreement) to September 30, 2011, the Company incurred total exploration costs of $946,265 on the Rattlesnake mineral interest. The Company has recorded a liability for the estimated reclamation costs from the initial work performed on the Rattlesnake property. The liability was estimated to be $23,615 at September 30, 2011 and December 30, 2010. Lewiston Property, Wyoming, USA Effective May 10, 2011, the Company entered into a property purchase option agreement (the “Lewiston Property Option Agreement”) with Golden Predator Mines US Inc. (“GPMUS”), a private Nevada corporation, whereby the Company is entitled to acquire 100% interest in mineral claims located in the Lewiston Mining District, Fremont Co., Wyoming. Considerations for the 100% interest in the claims are as follows: - Cash payments of $200,000 as follows: o $40,000 by March 29, 2012 ($10,000 paid as non-refundable deposit): o $40,000 by March 29, 2013; o $40,000 by March 29, 2014; o $80,000 by March 29, 2015; - Issuance of 1,100,000 shares of the Company’s common stock as follows: o 500,000 shares by May 15, 2011 (approved for issuance on May 9, 2011, valued at $40,000) o 200,000 shares by each of March 29, 2012, 2013 and 2014; - Incur exploration expenditures of $1,000,000 as follows: o $100,000 by March 29, 2012; o $200,000 by March 29, 2013; o $500,000 by March 29, 2014; o $200,000 by March 29, 2015; In addition to above consideration, pursuant to the option agreement the Company will make payments for all taxes and mining claims fees and other charges required to maintain the Lewiston Property in good standing. Annual property taxes are estimated to be $102,000 and annual lease payments are estimated to be $17,500. Upon conveyance of the Lewiston claims, GPMUS will retain an incremental sliding scale interest in net smelter returns of3% to 5%, which will be contingent upon the price of gold. NOTE 4 – RELATED PARTY TRANSACTIONS During the nine months ended September 30, 2011, the Company paid management fees of $80,000 to the President of the Company, incurred management fees of $63,000 to the Company’s Vice President of Exploration, management fees of $21,000 each to two directors of the Company, and $42,000 to a director and the CFO of the Company, respectively. At September30, 2011, the Company had a balance of $13,000 owed to the directors. During the nine months ended September 30, 2011, the Company incurred $41,545 of geological consulting fees, travel costs to the Company’s mining sites, field supplies and other exploration related costs to a private company of which a director of the Company is a principal. At September 30, 2011, the Company had a balance of $33,921 owed to this private company. Related party transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. Amounts due to related parties are unsecured, non-interest bearing and have no fixed terms of repayment. 7 NOTE 5 - COMMON STOCK In January 2010, the Company received $50,000 as subscription for private placement of 250,000 shares of the Company’s common stock at $0.20 per share. The related common shares were issued on May 5, 2011. On June 21, 2011, the Company renewed its consulting agreement with VISTA Partners LLC, and issued 1,500,000 shares of the Company’s common stock as consideration in accordance with the consulting agreement. The shares were valued at $120,000 based on the closing price of the Company’s stock on June 21, 2011. The Company must pay a $25,000 expense allowance within 60 days, and continued monthly payments of $10,000. The agreement has a six month term, and renews automatically unless cancelled by either party 30 days before expiration. In the event of renewal, the Company must issue an additional 2,000,000 shares to the consultant. In March 2011, the Company entered into a financing agreement with Intosh Services Limited. The agreement allowed for up to $500,000 of common stock at $0.15 per share to be purchased by Intosh through March 31, 2011. On April 6, 2011 the Company issued 1,666,667 shares for gross proceeds of $250,000. In July 2011, the Company issued 500,000 shares of common stock to MidSouth Capital as part of the agreement in Note 6, valued at $40,000. In August 2011, the Company issued 10,000,000 shares of common stock to Southern Legacy Minerals for cash proceeds of $300,000. On August 24, 2011, the Company issued 400,000 shares of common stock to four directors of the company for past services, valued at $28,000. On August 24, 2011, Southern Legacy Minerals, Inc. (“Southern Legacy”) purchased a total 22,000,000 shares of our common stock from Steve Rix, our former director and officer, in a private transaction for $125,000.The funds used for this share purchase were Southern Legacy’s funds.Southern Legacy now owns 32.1% of our company’s issued and outstanding shares of common stock. NOTE 6 – COMMITMENTS AND CONTINGENCIES On July 28, 2011, the Company signed an engagement letter with MidSouth Capital Inc. (“MidSouth”) whereby MidSouth assists the Company in raising equity financing for the following consideration: - Issue 500,000 shares of the Company’s common stock five business days after the execution of the engagement letter, with the related shares issued on July 29, 2011; - 10% of the capital raised by MidSouth for the Company; and - Issue 100,000 shares of the Company’s common stock per every $100,000 cash raised for the period of two years. The agreement is for a twelve-month initial period withthe Company'soption to renew for an additional six months. NOTE 7 – SUBSEQUENT EVENTS On November 1, 2011, the Company agreed to a debt settlement with WL Macdonald Law Corporation by which the Company will issue 233,631 shares of common stock with a fair value of approximately $7,000. 8 Item2.Management's Discussion and Analysis of Financial Condition and Results of Operations. FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited consolidated financial statements are stated in United States dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this quarterly report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to "common stock" refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", and "our company" mean Big Bear Mining Corp., unless otherwise indicated. General Overview We were incorporated in the State of Nevada on April 14, 2005.At inception, we were an exploration stage company engaged in the acquisition, exploration and development of mineral properties.In December 2005, Mr. Aaron Hall, our former president, acquired a mineral claim known as the Holy Cross Property which comprised 500 hectares located 145 kilometers west of Prince George, British Columbia, Canada.Mr. Hall, as a licensed free miner, staked the claims on our behalf. On February 20, 2006, we reimbursed Mr. Hall $1,000 for the Holy Cross Property.Based on the information available to us, we determined that the Holy Cross Property did not, in all likelihood, contain a commercially viable mineral deposit, and we therefore abandoned any further exploration on the property. As a result, we investigated several other business opportunities to enhance shareholder value. Effective April 1, 2010, we entered into a property purchase option agreement (the “Rubicon Option Agreement”) with Perry English for Rubicon Minerals Corp. (“Rubicon”) for the right and option to acquire from Rubicon up to 100% interest in a total of 14 mining claims (the “Rubicon Claims”) in the Red Lake Mining Division of Northwestern Ontario, Canada. Considerations for the 100% interest are as follows: - Initial cash payment of $20,000 (paid); - Cash payment of $15,000 (paid) and issuance of common shares of the Company valued at $30,000 on April 1, 2011 (333,333 shares approved for issuance on April 5, 2011, value at $0.09 per share which was the closing trading price on March 31, 2011); - Cash payment of $20,000 and issuance of common shares of the Company valued at $30,000 on April 1, 2012; - Cash payment of $25,000 and issuance of common shares of the Company valued at $30,000 on April 1, 2013; and - Cash payment of $30,000 on April 1, 2014. In accordance with the Rubicon Option Agreement, Rubicon retains a royalty of 2% of the net smelter returns, 50% of which our company has the option to purchase with cash payment of $1,000,000. The work commitment on the Rubicon claims is $56,400 per year. On March 31, 2010,weentered into a financing agreement with Intosh Services Limited, whereby we had the right to request Intosh to purchase up to $1,400,000 of our securitiesuntilMarch 31, 2011,unlessextended by either our company or Intosh for an additional twelve (12) months. The financing agreement was not extended with Intosh. Under the terms of the agreement, we had the right to from time to time request a purchase from Intosh up to $200,000 (each, an "Advance") per request for operating expenses, acquisitions, working capital and general corporate activities. Following receipt of any Advance, we were required to issue shares of our common stock at $0.70 per share. 9 As of September 30, 2010, in accordance with the financing agreement our company received Advances of $1,400,000 for which the shares were issued on September 7, 2010. Effective April 11, 2010, we entered into a property purchase option agreement (the “Sol d’or Option Agreement”) with Perry English for Rubicon, whereby we are entitled to acquire from Rubicon up to 100% interest in nine claims in the Birch/Uchi portion of the Red Lake Mining Division of Northwestern Ontario, Canada, and to participate in the further exploration and development of the property. Considerations for the 100% interest in the nine claims are as follows: - Initial cash payment of $16,000 (paid) and issuance of 20,000 shares of the Company’s common stock (issued); - Cash payment of $15,000 (paid) and issuance of 20,000 shares of the Company’s common stock on April 11, 2011 (approved for issuance on April 11, 2011, valued at $2,000); - Cash payment of $20,000 and issuance of 20,000 shares of the Company’s common stock on April 11, 2012; - Cash payment of $25,000 and issuance of 20,000 shares of the Company’s common stock on April 11, 2013; and - Cash payment of $35,000 on April 11, 2014. In accordance with the Sol d’or Option Agreement,Rubicon retains a royalty of 2% of the net smelter returns, 50% of which we have the option to purchase with cash payment of $1,000,000. The work commitment on the Sol d’or property is $41,700 per year. Effective April 13, 2010, we entered into a property purchase option agreement (the “Stevens Lake Option Agreement”) with Perry English for Rubicon, whereby we are entitled to acquire up to 100% interest in three claims in the Birch/Uchi portion of the Red Lake Mining Division of Northwestern Ontario, Canada, and to participate in the further exploration and development of the property.Considerations for the 100% interest in the nine claims are as follows: - Initial cash payment of $7,000 (paid) and issuance of 20,000 shares of the Company’s common stock (issued); - Cash payment of $12,000 (paid) and issuance of 20,000 shares of the Company’s common stock on April 13, 2011 (approved for issuance on May 5, 2011, valued at $1,400); - Cash payment of $15,000 and issuance of 20,000 shares of the Company’s common stock on April 13, 2012; - Cash payment of $20,000 and issuance of 20,000 shares of the Company’s common stock on April 13, 2013; and - Cash payment of $30,000 on April 13, 2014. In accordance with the Stevens Lake Option Agreement, Rubicon retains a royalty of 2% of the net smelter returns, 50% of which we have the option to purchase with cash payment of $1,000,000. The work commitment for the Stevens Lake property is $9,600 per year. Effective August 2, 2010, the Company entered into a property purchase option agreement (the “Rattlesnake Hills Option Agreement”) with John Glasscock, a director of the Company, whereby the Company is entitled to acquire up to 100% interest in 452 mineral claims located in Natrona County, Wyoming. Considerations for the 100% interest in the claims are as follows: - Initial cash payment of $250,000 (paid); - Issuance of 1,000,000 shares of the Company’s common stock within 30 days of the agreement (issued); - Issuance of second 1,000,000 shares of the Company’s common stock on or before the first anniversary of the agreement (approved for issuance on August 11, 2011, valued at $67,000); - Issuance of third 1,000,000 shares of the Company’s common stock on or before the second anniversary of the agreement; - Payments for all property costs which include annual lease payments estimated at $63,000 required by the State of Wyoming (2010 payments were made). In accordance with the Rattlesnake Hills Option Agreement, Mr. Glasscock retains a royalty of 2% of the net smelter returns, 50% of which we have the option to purchase with cash payment of $1,000,000. The work commitment on Rattlesnake Hills property in accordance with the option agreement is $800,000 during the first year, $1,200,000 during the second year and $1,600,000 during the third year.The terms for the work commitment were amended on July 19, 2011, whereby the second year’s work commitment of $1,200,000 was extended by 90 days to October 31, 2012, and the first year commitment was reduced to $652,724. In relation to the amendment 1,500,000 shares of the Company’s common stock were approved for issuance to Mr. Glasscock on August 11, 2011, valued at $100,500. On July 20, 2010, we issued 450,000 common shares to Vista Partners LLC pursuant to our letter agreement with Vista Partners LLC dated June 10, 2010.On December 16, 2010 upon renewal of the consulting agreement with Vista we issued another 450,000 shares of our company’s common stock.On June 21, 2011, upon another renewal of the consulting agreement with Vista, we issued another 1,500,000 shares of our company’s common stock. The securities issued under the letter agreement have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent an effective registration statement or an applicable exemption from the registration requirements.These shares were issued pursuant to an exemption from registration in Section 4(2) of the Securities Act of 1933. Effective March 30, 2011, we entered into a financing agreement with Intosh Services Limited, whereby we had the right to request Intosh to purchase up to $500,000 of our common stock at $0.15 per share.As of September 30, 2011, we have received $250,000 for 1,666,667 shares.The related shares were issued on April 6, 2011. 10 Effective March 29, 2011, we entered into a letter of intent for a property purchase option agreement (the “Lewiston Property Option Agreement”) with Golden Predator Mines US Inc. (“GPMUS”), a private Nevada corporation, whereby our company is entitled to acquire 100% interest in mineral claims located in the Lewiston Mining District, Fremont Co., Wyoming. The agreement provides our company a period of 45 days to conduct due diligence.Upon completion of due diligence, our company, at its sole discretion, has the option to either relinquish or exercise its purchase option.On May 10, 2011 our company completed its due diligence and elected to exercise its purchase option.
